NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
 
Reasons for Allowance
Claims 1-2, 4-6, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest a method of manufacturing a chemical mechanical polishing (CMP polishing) layer for polishing a substrate selected from at least one of a magnetic substrate, an optical substrate and a semiconductor substrate, comprising:
providing a raw composition of a plurality of liquid-filled microelements having a polymeric shell, the raw composition forming 100 µm blowout holes when casting in polyurethane, and a fraction of the raw composition forming interconnected pores when casting in polyurethane;
classifying the raw composition via a Coanda block air classifier to remove fines and coarse particles from the raw composition of the plurality of liquid-filled microelements to produce classified liquid-filled microspheres, and the classified liquid-filled microspheres having a density of 800 to 1500 g/liter and an average particle size of 3 to 30 µm and to lower an open cell content in the polishing layer, the open cell content defined as follows: 
             
    PNG
    media_image1.png
    102
    414
    media_image1.png
    Greyscale

; and, forming the CMP polishing layer by combining the classified liquid-filled microspheres with a liquid polymer matrix forming material having a gel time of from 1 to 30 minutes at a casting or molding temperature of from 25 to 125 °C to form a pad forming mixture and casting or molding the pad forming mixture to form a polymeric pad matrix at the casting or molding temperature, and allowing the reaction exotherm to convert the liquid-filled microspheres to gas-filled microspheres and the gas-filled microelements have a density of 10 to 100 g/liter and the polishing layer is free of 100 um blowout holes and interconnected pores.
	Applicant argument with respect to 112(a) rejection, in view of the amendment to claim 1, is found persuasive. Furthermore, Applicant, pointed out to the declaration filed back on 10/29/2021 in their argument. Applicant argued that, as noted in said declaration, Kihara teaches water blowing agent which reacts with isocyanate to generate carbon dioxide and polyurea with a strong exothermic reaction, and large pores are produced. Upon further examination of the declaration, Applicant’s argument was found to be persuasive in light of the fact that Kihara teaches the formation of cells, i.e. pores, of a size of 100-800 microns (Kihara, col. 6, lines 65-68). Therefore, despite disclosing the same polymeric shell material, and in fact disclosing one of the most preferred materials, i.e. Expancel, and despite disclosing a particle size for said polymeric microelements which falls within the claimed average particle size, Applicant argument is found persuasive due to the fact that claim 1, last line, recites that the polishing layer is free of 100 microns blowout holes and interconnected pores. Therefore, Kihara is dropped as a reference.  
	U.S. Patent Application Publication No. 2013/0298473 to Wank, which was used as a secondary reference, teaches classifying polymeric microelements containing a fluid using Coanda effect, wherein such polymeric microelements are used in a production method of producing CMP polishing pad (Wank, abstract, [0035]-[0036], [0037]-[0040]). Wank, also, teaches separating fine, medium and coarse particles (Wank, [0041]). Although Wank discloses the classification of gas-filled polymeric microelements, but Wank teaches that the fluid inside the polymeric microelements could be liquid as well (Wank, [0035]). However, Wank is not seen to render claim 1 obvious, alone, because Wank discloses a preferred particle size for the gas-filled microelements (Wank, [0035]), but does not disclose any preferred particle size for the liquid-filled microelements. Thus, no conclusion can be made that the any liquid-filled microelements would have an average particle size of 3-30 microns. For this reason, Wank is not seen to render the claim obvious.  
	As such, the previous rejection is hereby withdrawn. Further search did not result in any reference anticipating or rendering the claim obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731